11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Leonidas Vezos and Ted E. Dahl et al
            Appellants
Vs.                  No. 11-03-00337-CV – Appeal from Harris County
Spring Lake, Inc. n/k/a Hollister Spring Lake, Inc.
            Appellee
 
            The parties have filed in this court a copy of their TEX.R.CIV.P. 11 agreement offer of
settlement executed by appropriate parties.  Pursuant to TEX.R.APP.P. 42.1, the appeal is dismissed.
 
                                                                                    PER CURIAM
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.